Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest  receiving a set of internal information technology architecture controlled by a service provider, a set of exogenous information technology architecture not controlled by the service provider and a set of sensor data from at least one sensor monitoring environmental weather conditions, the sensor data consisting of a temperature, an atmospheric pressure, a precipitation amount, a type of precipitation, a humidity level, a wind speed, a noise level, and a seismic value, determining a risk metric of a service level agreement operating with exogenous
architecture based on the set of internal information technology architecture, the set of
exogenous information technology architecture, service level agreement requirements, and the set of sensor data, determining a recommendation to transfer one or more services performed on the set of exogenous information technology architecture to the set of internal information technology architecture based on the risk metric, and 
transferring the one or more services to the set of internal information technology
architecture.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456